Citation Nr: 1545215	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  06-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a restoration of 10 percent effective July 1, 2008 for allergic rhinitis, to include sinus headaches and nosebleeds.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1981 and January 1982 to August 2003.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Board issued a decision findings that the Veteran's rating for allergic rhinitis was properly reduced and that the Veteran's allergic rhinitis did not warrant an increased rating.  In July 2015, the Court of Appeals for Veterans Claims (Court) approved a Joint Motion for Remand (JMR).  The case is now back before the Board.


FINDINGS OF FACT

1.  The reduction from  10 percent to 0 percent for allergic rhinitis did not affect the Veteran's overall level of benefits and therefore, a proposal to reduce the disability evaluation for his service-connected allergic rhinitis was not required.

2.  On the date the reductions became effective, the rating for the service-connected disability being reduced had been in effect for less than five years.

4. At the time of the original rating and for the period prior to July 1, 2008, the Veteran's allergic rhinitis manifested with more than 50 percent obstruction of the nasal passages.    

5.  The evidence of record shows improvement of the Veteran's allergic rhinitis from the original rating with the Veteran having less than 50 percent obstruction of the nasal passages.    

6.  The improvement in the disabilities was under the ordinary conditions of life and work.  

7.  For the period beginning on July 1, 2008, the Veteran's allergic rhinitis did not result in polyps or a 50 percent or greater obstruction of either side or complete obstruction of one side of the nasal passageway.  
CONCLUSIONS OF LAW

The RO's decision to reduce the evaluation for the service-connected allergic rhinitis from 10 percent to 0 percent disabling was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.97 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The beneficiary must also be advised in the advance notice of his or her right to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of notice.  38 C.F.R. § 3.105(i).  As the Veteran's combined rating was not affected by the reduction, 38 C.F.R. § 3.105(e) does not apply in this instance.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in March 2008, December 2012, May 2013, December 2013 and January 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claim.  

Propriety of Reduction

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id. The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In this case, the rating for the service-connected allergic rhinitis was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the 30 to 10 and 10 to 0 percent reductions were proper in this case, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that the reduction of his allergic rhinitis rating was improper.  The Veteran's allergic rhinitis has been continuously rated under Diagnostic Code 6522.  Under that regulation, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  Allergic or vasomotor rhinitis with polyps warrants a 30 percent disability rating.  38 C.F.R. § 4.97.

The Veteran's allergic rhinitis showed clear improvement between the original rating and the proposed reduction.  The Veteran's disability was assigned a 10 percent evaluation.  The Veteran was afforded a VA examination in January 2005 that noted allergic rhinitis with hypertrophied turbinate with 50 percent obstruction of each nasal airway without polyps.      

In March 2008, near the time of the proposed reduction, the Veteran attended a VA examination.  The examiner noted clear discharge in each nostril with obstruction less than 20 percent bilaterally.  He noted no polyps.  

The Board again notes that post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  The Veteran was provided with subsequent VA examinations in December 2012, May 2013, December 2013, and January 2014.  At no point did the evidence show that the Veteran's allergic rhinitis had not improved.  The December 2012 and May 2013 examiners specifically noted no functional impact on his ability to work due to his allergic rhinitis.  The VA examiner in January 2014 also specifically found no functional impairment.

The Board acknowledges that the Veteran has reported headaches that have been associated with his allergic rhinitis, but these do not manifest to a ratable level.  The Veteran's headaches are not prostrating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Additionally, the Veteran has reported some bloody nasal discharge and spitting up phlegm.  These symptoms are also not ratable under the criteria for allergic rhinitis and do not manifest to a separate compensable level.  The Veteran's stuffy nose has been addressed by the rating criteria.

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the Veteran's allergic rhinitis improved.  Further, the Board concludes the improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work as the Veteran has alleged no significant functional impairment and the medical evidence at the time of the reduction, as well as the subsequent VA examinations, show no impact on the Veteran's ability to function.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  

Here, the record includes evidence that the Veteran's allergic rhinitis improved and resulted in his having no functional impairment.  On review of the evidence above, the Board finds that the reduction of the evaluation for allergic rhinitis from 10 percent to 0 percent was proper.  Thus, the claim for restoration of the previous rating is denied.








ORDER

Entitlement to a restoration of 10 percent effective July 1, 2008 for allergic rhinitis, to include sinus headaches and nosebleeds is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


